Exhibit 10.04b

 

MONRO MUFFLER BRAKE, INC.

RETIREMENT PLAN

 

Amendment No. 2 to April 1, 2013 Restatement

 

 

Pursuant to Section 11.1, Monro Muffler Brake, Inc. hereby amends the Monro
Muffler Brake, Inc. Retirement Plan, effective as of April 1, 2015, as follows:

1.



Subsection 3.1(e) is replaced with the following new subsection:

(e)Late Retirement.  A Participant may continue working after his or her Normal
Retirement Date, but no retirement benefit shall be paid until the earlier of
(1) the date the Participant elects to commence retirement benefits following
his or her Normal Retirement Date, (2) the date the Participant actually
retires, or (3) the April 1 following the calendar year in which the Participant
attains age 70½.

2.



Subsection 5.2(i) is replaced with the following new subsection:

(i)



Suspension of Benefits.  A Participant who has commenced receiving Plan benefits
and is subsequently reemployed by the Employer shall not be entitled to receive
benefits from this Plan during his period of employment with the Employer prior
to reaching Normal Retirement Date.  

The Committee shall notify each Participant to whom a benefit suspension applies
under the preceding paragraph by personal delivery or first class mail during
the first month in which payments are withheld that the Participant’s benefits
are suspended. Such notification shall contain a description of the specific
reasons why benefit payments are being suspended, a general description and a
copy of this Section and a statement that the applicable Department of Labor
regulations may be found in section 2530.203-3 of Title 29 of the Code of
Federal Regulations.

Benefit payments suspended pursuant to Section 2530.203-3 of the U.S. Department
of Labor’s Regulations shall, upon the Employee’s subsequent termination of
employment, be resumed no later than the first day of the third month after the
Employee ceases to be in “Section 203(a)(3)(B) service” pursuant to such
Regulations, and any initial payment on resumption shall include the payment for
the month of resumption and amounts withheld between the cessation of “Section
203(a)(3)(B) service” and the resumption of payments.

IN WITNESS WHEREOF, the Employer has caused its duly authorized officer to
execute this Amendment on its behalf this 10th day of December, 2015.

 

 

 

 

 

MONRO MUFFLER BRAKE, INC.

 

By:

/s/ Catherine D’Amico

 

Title:

Chief Financial Officer

 

 

 



--------------------------------------------------------------------------------